FILED
                             NOT FOR PUBLICATION                            MAR 13 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HONGLIANG HOU,                                   No. 08-73699

               Petitioner,                       Agency No. A098-448-358

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 12, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Hongliang Hou, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence,

Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir. 2001), and we grant the petition

for review and remand.

      Substantial evidence does not support the agency’s adverse credibility

determination, because Hou was never given an opportunity to explain the

omission from his asylum application of the specific harms he suffered during his

detention. See Soto-Olarte v. Holder, 555 F.3d 1089, 1091-92 (9th Cir. 2009)

(petitioner must be given an opportunity to explain perceived inconsistencies).

      Accordingly, we grant the petition as to Hou’s asylum, withholding of

removal, and CAT claims, and remand to the BIA on an open record for further

proceedings consistent with this disposition. See INS v. Ventura, 537 U.S. 12, 16-

18 (2002) (per curiam); Soto-Olarte, 555 F.3d at 1095-96.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                         2                                     08-73699